Citation Nr: 1505101	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-29 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to January 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in August 2010 and July 2012 by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2014, the Board remanded the claim of service connection for bilateral hearing loss for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 

FINDING OF FACT

The Veteran does not currently have hearing loss, as defined by VA regulation.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

With regard to the Veteran's service connection claim for hearing loss, a standard November 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  In connection with a prior claim, the RO requested records from the Social Security Administration (SSA).  In July 2008, SSA indicated that the requested records could not be located.  In view of this information, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

The Veteran has been provided VA medical examinations in connection with the claim.  Most recently, the Veteran was provided a VA medical examination in October 2014 pursuant to the Board's August 2014 remand.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  

In sum, VA's duties to notify and assist, as they pertain to the Veteran's service connection claim for hearing loss, have been met, and the Board may address the merits of the claim.

Service Connection Claim

The Veteran is seeking service connection for hearing loss, which he asserts he developed as the result of noise exposure during service.  

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" essentially means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The threshold question when evaluating a service connection claim is whether the competent evidence of record demonstrates a current disability.  In this regard, hearing impairment for VA purposes is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   

However, audiometric testing performed as recently as October 2014 failed to reflect the requisite audiometric findings or speech recognition scores to constitute a hearing impairment for VA purposes.  While the Veteran competently and credibly reports experiencing a decrease in his hearing acuity, which has been objectively confirmed by audiometric data reflecting decreased hearing acuity, his hearing loss is nevertheless not severe enough to be recognized as a hearing loss by VA regulation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  As referenced above, VA regulation requires more than a mere decrease in hearing acuity to constitute hearing loss for which a veteran may receive VA compensation.

Moreover, prior evaluation has not shown hearing impairment for VA purposes.  A May 2010 VA audiological examination also failed to reflect the requisite audiometric findings or speech recognition scores.  Notably, the examiner diagnosed mild sensorineural hearing loss at 4000 Hertz, but the pure tone test result at that level was 30 decibels.  Thus, despite that diagnosis, the threshold level was not met, which is necessary to grant service connection as noted previously.  See 38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 and the level at which hearing loss becomes a disability for purposes of entitlement to VA compensation).  Furthermore, prior to the date of claim, a May 2003 VA treatment record notes normal hearing.

Given the lack of evidence reflecting that the Veteran has hearing loss as defined by VA regulation at any point during the pendency of the claim, the preponderance of the evidence is against his claim of service connection; there is no doubt to be resolved, and service connection for hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.


REMAND

With regard to the Veteran's claim seeking entitlement to a TDIU, this claim was adjudicated in a July 2012 rating decision, and the Veteran filed a timely notice of disagreement in October 2012.  As the Veteran has not yet been provided with a related statement of the case, this must be accomplished.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this issue is REMANDED for the following action:

Issue a statement of the case addressing the Veteran's claim seeking a TDIU.  Inform the Veteran that if he wishes to have this claim adjudicated by the Board, he must file a timely substantive appeal (VA Form 9).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


